Name: Commission Regulation (EU) 2018/192 of 8 February 2018 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the EU reference laboratories in the field of contaminants in feed and food
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  health;  research and intellectual property;  deterioration of the environment;  agricultural activity
 Date Published: nan

 9.2.2018 EN Official Journal of the European Union L 36/15 COMMISSION REGULATION (EU) 2018/192 of 8 February 2018 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the EU reference laboratories in the field of contaminants in feed and food THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(5) and (6) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down general tasks and requirements for European Union reference laboratories (EU reference laboratories) for food and feed and for animal health. In accordance with that Regulation EU reference laboratories are responsible, in particular, for providing national reference laboratories with details of analytical methods and for the coordination of the application of such methods. The EU reference laboratories for food and feed are listed in Part I of Annex VII to that Regulation. In the field of contaminants in feed and food, an EU reference laboratory for heavy metals in feed and food, an EU reference laboratory for mycotoxins, an EU reference laboratory for Polycyclic Aromatic Hydrocarbons (PAH) and an EU reference laboratory for dioxins and PCBs in feed and food have been designated. (2) The Joint Research Centre (JRC) of the European Commission currently hosting the EU reference laboratory for heavy metals in feed and food, the EU reference laboratory for Polycyclic Aromatic Hydrocarbons (PAHs) and the EU reference laboratory for mycotoxins in feed and food since 2006, has informed the Directorate General for Health and Food Safety that it will no longer continue to host these EU reference laboratories as from 1 January 2018. (3) In these areas the effectiveness of official controls and other control activities depend on the quality, uniformity and reliability of the methods of analysis and analytical results performed by the official laboratories and there is a continued need to promote uniform practices in the use of analytical methods. It is necessary to maintain an EU reference laboratory in these areas and therefore to designate new EU reference laboratories. In addition, as since 2006, new priorities have been identified in the field of metals, nitrogenous compounds, processing contaminants and plant toxins, it is necessary to widen the scope of activities and tasks of the new EU reference laboratories to be designated. (4) The scope of activities and tasks of the current EU reference laboratory for heavy metals in feed and food should therefore be extended to all metals and nitrogenous compounds in feed and food, of the current EU reference laboratory for Polycyclic Aromatic Hydrocarbons (PAH) to all processing contaminants and of the current EU reference laboratory for mycotoxins in feed and food to mycotoxins and plant toxins in feed and food. (5) Therefore the Commission launched on 23 January 2017 a call for applications to select and designate an EU reference laboratory for the abovementioned areas. The selected laboratory National Food Institute, Technical University of Denmark (Denmark) should be designated as EU reference laboratory for metals and nitrogenous compounds in feed and food, the laboratory National Food Institute, Technical University of Denmark (Denmark) as EU reference laboratory for processing contaminants and the laboratory RIKILT (Stichting Wageningen Research) (The Netherlands) as EU reference laboratory for mycotoxins and plant toxins in feed and food. (6) Given the growing importance of chlorinated persistent contaminants other than PCBs and dioxins, brominated persistent contaminants and fluorinated persistent contaminants for the safety of feed and food, it is also appropriate to extend the scope of the EU reference laboratory for dioxins and PCBs in feed and food to all halogenated persistent organic pollutants (POPs) in feed and food. Therefore the EU reference laboratory for dioxins and PCBs in feed and food should be renamed in EU reference laboratory for halogenated persistent organic pollutants (POPs) in feed and food to reflect this extension of scope. (7) Part I of Annex VII to Regulation (EC) No 882/2004 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part I of Annex VII to Regulation (EC) No 882/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1. ANNEX In Part I of Annex VII to Regulation (EC) No 882/2004, points 18 to 21 are replaced by the following: 18. EU reference laboratory for metals and nitrogenous compounds in feed and food National Food Institute, Technical University of Denmark Copenhagen Denmark; 19. EU reference laboratory for mycotoxins and plant toxins in feed and food RIKILT (Stichting Wageningen Research) Wageningen The Netherlands; 20. EU reference laboratory for processing contaminants National Food Institute, Technical University of Denmark Copenhagen Denmark; 21. EU reference laboratory for halogenated persistent organic pollutants (POPs) in feed and food Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Freiburg Freiburg Germany;